Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about February 23, 2006, which, upon consent, placed respondent mother’s older child in petitioner’s custody for a period of one year while leaving the younger child in respondent’s custody, and bringing up for review the order of fact-finding after a hearing, entered January 25, 2006, wherein respondent was found to have neglected and physically abused the older child and derivatively neglected her younger child, unanimously affirmed, without costs.
A preponderance of the evidence supports the finding that respondent neglected the older child on one occasion by locking her outside the home and refusing her entrance, and on another by hitting her on her extremities with a stick and choking her, causing visible bruises on her neck, arms and legs, and requiring police intervention that led to respondent’s arrest. The findings of excessive corporal punishment as to the older child support the finding of derivative neglect as to the younger child (Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [i]; Matter of Jason G., 3 AD3d 340 [2004], lv denied 2 NY3d 702 [2004]). Concur— Lippman, P.J., Mazzarelli, Gonzalez, Sweeny and McGuire, JJ.